Order entered June 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00126-CV

                            BRIAN VODICKA, ET AL., Appellants

                                                 V.

                     NORTH AMERICAN TITLE COMPANY, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-01142

                                             ORDER
       We GRANT appellants’ June 6, 2013 unopposed motion for an extension of time to file a

reply brief. Appellants shall file their reply brief on or before June 17, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE